Citation Nr: 1604514	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-14 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to November 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service as a helicopter pilot for almost a decade.  

2.  VA examinations reveal a current hearing loss disability for VA purposes.

3.  The Veteran's current hearing loss cannot be reasonably disassociated from his military service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, sensorineural hearing loss may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 1973 a pre-entry examination of the Veteran was conducted.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
0
10
15
15

These findings reflect that his hearing was within normal limits for VA purposes.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

Service treatment records contain a variety of audiology examination reports which show the Veteran's hearing varied within normal hearing levels during service.  

In August 1984 separation examination of the Veteran was conducted and revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

These results also show normal hearing.  In fact, they show perfect hearing results despite the fact that the Veteran had experienced almost a decade of noise exposure as a helicopter pilot in service.  

A number of recent private audiology examination reports establish that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  An October 2011 VA examination also confirms that the Veteran has a current hearing loss disability.  The examiner expressed the opinion that it was "less likely as not" related to military noise exposure.  The examiner referenced the Veteran's normal audiology test results in the service treatment records.  

In March 2013 another private audiology evaluation of the Veteran was conducted.  Again, test results confirmed the presence of a current hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The examiner specifically noted the Veteran's history of noise exposure as a Marine Corps helicopter pilot.  

In December 2015, the Veteran testified that he experienced symptoms of decreased hearing since his noise exposure as a Marine Corps helicopter pilot.  The Veteran's wife has also submitted a statement supporting that the Veteran experienced decreased hearing since experiencing the military noise exposure.  

The record clearly establishes that Veteran has a current hearing loss disability and that he had a long history of military noise exposure while serving as a Marine Corps helicopter pilot for almost a decade.  While service treatment records show normal hearing results during service, they also show improved hearing on separation, despite a decade of aircraft noise exposure.  The Veteran has testified as to experiencing symptoms of decreased hearing dating from his military noise exposure.  Resolving all doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


